Citation Nr: 0419649	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-02 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
duty for training from October 1974 through February 1975.  
He served on active duty from November 1975 through August 
1977.  Thereafter, he had extensive service in the National 
Guard.  During the Persian Gulf War, his unit was called to 
active duty.  The veteran remained on active duty from 
December 1990 through September 1991.  For the majority of 
that time, he was stationed in Southwest Asia.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In February 2004, the veteran had a video conference with 
the undersigned Acting Veterans Law Judge.

After reviewing the record, the Board is of the opinion that 
this case requires further development of the record.  
Accordingly, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The VA 
will notify you if further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(f) (2003); See Cohen v. Brown, 10 Vet. App. 128 
(1997). 

Verification of the associated stressor does not require 
corroboration of every detail, including the appellant's 
actual personal participation.  Rather, the evidence may 
imply his personal exposure.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997); see also, Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  For a stressor to be sufficient for PTSD, 
the stressor must meet two requirements: 

(1) A person must have been "exposed to 
a traumatic event" in which "the person 
experienced, witnessed, or was 
confronted with an event or events that 
involved actual or a threatened death or 
serious injury, or a threat to the 
physical integrity of self or others" 
and (2) "the person's response [must 
have] involved intense fear, 
helplessness, or horror.

Cohen, 10 Vet. App. at 141 (quoting DSM IV).  Pentecost, 16 
Vet. App. at 127.

VA medical records, such as the report of a PTSD assessment 
in April 1991, show that the veteran has a diagnosis of 
PTSD.  The alleged stressors included the following:  
1) witnessing the dead bodies of the enemy in various stages 
of decomposition; 2) an incident in which a fellow soldier 
threatened to detonate a grenade in the veteran's tent; and 
3) an incident in which a cook attempted to poison the 
unit's food.

In August and November 2001, the RO requested that the 
veteran report the details of his alleged stressor(s).  
Either the veteran did not respond or he only responded with 
partial information.

During his February 2004 video conference, the veteran 
identified the soldier who had attempted to detonate the 
grenade in the veteran's tent (T. at 17 -19).  The veteran 
noted that the perpetrator had been a member of his unit and 
that he had subsequently been arrested.  
In cases of personal assault, more particularized 
requirements are established to verify whether the alleged 
stressor actually occurred.  38 C.F.R. § 3.304(f)(3) (2003).  
For example, the VA may request records from law enforcement 
authorities, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  This 
does not mean that the evidence must actually prove that the 
incident occurred, rather it means that the evidence must at 
least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred. In such cases, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002)  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:  

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of his claim, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, ensure 
that he is notified of the following:  
(1) the information and evidence not of 
record that is necessary to substantiate 
each of his specific claims; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the veteran is expected to 
provide; and (4) the need to furnish the 
VA any evidence in his possession that 
pertains to any of his claims, i.e., 
something to the effect that he should 
give the VA everything he has pertaining 
to his claims. 

2.  Through official sources, including, 
but not limited to, the National 
Personnel Records Center (NPRC) and the 
veteran's former unit, obtain copies of 
the veteran's enlisted efficiency 
reports, letters of commendation and/or 
reprimand, and any records associated 
with judicial and/or nonjudicial 
punishment.

3.  Contact the veteran and give him 
another chance to provide further 
details of his stressor(s) including, 
but not limited to, the date and place 
of each stressor; the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  In 
particular, the veteran should identify 
the authorities who arrested the 
perpetrator who attempted to detonate a 
grenade in the veteran's tent.

4.  Through official channels, such as 
the NPRC, the veteran's unit, and the 
military police, obtain a copy of any 
official police report, incident report, 
and/or line of duty investigation, 
associated with the alleged stressor in 
which a fellow soldier attempted to 
detonate a grenade in the veteran's 
tent.

5.  Request that the veteran provide 
statements from other personnel who may 
have information regarding his alleged 
stressors.  Such personnel may include, 
but are not limited to, any former 
fellow service members, family members, 
roommates, or clergy. 

6.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, prepare a 
summary of the veterans alleged 
stressors.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the United States 
Armed Services Center for the Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
for verification, to the extent 
possible, of the specific incidents 
alleged by the veteran. 

7.  When the foregoing actions have been 
completed, and IF at least one claimed 
stressor is confirmed, the RO should 
schedule the veteran for a psychiatric 
examination to determine the nature and 
extent of any psychiatric disability 
found to be present.  All indicated 
tests and studies should be performed, 
and the claims folder must be made 
available to the examiner for review.  
In particular, a diagnosis of PTSD 
should be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for that diagnosis.  
If PTSD is diagnosed, the examiner 
should identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the 
disorder.  The rationale for all 
opinions must be set forth in writing.  

8.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
service-connection for PTSD.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



